PER CURIAM:
Epntomiized Opinion
First Publication of this Opinion
The .plaintiff was convicted in the Court of Common Pleas of Cuyahoga county of the crime of obtaining property under false pretenses. A motion for a new trial was made and overruled by the trial court and the case was taken to the Court of Appeals on error, the contention being that the conviction was contrary to law and the weight of evidence.
The Court of Appeals held that the judgment must be reversed as the evidence in the case below does not show that Di Santo received anything from anybody by reason of the false pretenses, if there were any such pretenses. The record shows that the money alleged to have been received by false pretenses had been deducted for the purpose of paying the very bill for which he was indicted and convicted for not paying, which, the record shows, has since been paid.
We do not think the evidence in the case warranted a conviction and the judgment of the court below will be reversed and plaintiff in error discharged.